DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is no description of what x and δ represent.
Claims 2 and 3 do not describe the method used to take the measurements.
Claims 3 and 4 do not recite a temperature at which the measurements are taken.
Claim 5 does not state what the ratio of calcium is taken from.  It is being assumed it is the ratio of calcium in the bismuth calcium ferrite electrolyte.
Regarding claim 6, it is unclear what type of ratio this is.  Is it a molar ratio, weight ratio, etc.?
As to claim 7, it is unclear of what the color is changing in.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidel (“Prominent electrochromism through vacancy-order melting in a complex oxide”).
Regarding claims 1 and 9, Seidel discloses a Bi0.9Ca0.1FeO3-0.05 oxygen vacancy thin film used in an electrochromic device (Page 2, Results).
As to claim 6, the formula recited above shows that the ratio of calcium is in a range of 0.1 to 0.8.
Regarding claim 7, Seidel teaches that there is color change within the electrochromic device caused by moving oxygen vacancies using an electric field (Pages 2-3, Results).
Seidel teaches every limitation of claims 1, 6, 7 and 9 of the present invention and thus anticipates the claims.
Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afzal (“Oxygen electrode reactions of doped BiFeO3 materials for low and elevated temperature fuel cell applications”).
Regarding claims 1 and 8, Afzal discloses a Bi1-xCaxFeO3 oxygen vacancy material with x= {0.1, 0.2, 0.3, 0.4, 0.5} used in a solid oxide fuel cell (Abstract, Fig. 9).

Afzal teaches every limitation of claims 1, 6 and 8 of the present invention and thus anticipates the claims.
Claim(s) 1, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (“Electric modulation of conduction in multiferroic Ca-doped BiFeO3 films”).
Regarding claim 1, Yang discloses a Bi1-xCaxFeO3-δ oxygen vacancy thin film (Page 485, right column).
As to claim 6, Yang teaches that the x of the formula above can be 0.1 (Page 485, right column).
Regarding claim 7, Yang states that there is color change within the electrochromic device caused by moving oxygen vacancies (different Ca ratios) using an electric field (Fig. 1 description).
As to claim 10, Yang discloses a hysteretic I-V behavior when the BCFO film is tested in a capacitor configuration (Fig. 4C), which is characteristic of a resistance switching behavior.  This means the device can be a resistive switching memory device.
Yang teaches every limitation of claims 1, 6, 7 and 9 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (“Prominent electrochromism through vacancy-order melting in a complex oxide”).
The teachings of Seidel have been discussed in paragraph 5 above.
Seidel fails to specifically teach that the oxygen vacancy diffusivity of the bismuth calcium ferrites is in a range of 10-10 to 10-6 cm2/s at a temperature of 250 to 400 degrees Celsius.
Seidel teaches that the calcium doped bismuth ferrite thin films of 100 nm thickness are grown epitaxially on strontium titanate substrates via pulsed laser deposition with and without strontium ruthenate bottom electrodes (Page 2, Results).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the bismuth calcium ferrite of Seidel could have an oxygen vacancy diffusivity in a range of 10-10 to 10-6 cm2.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (“Prominent electrochromism through vacancy-order melting in a complex oxide”) in view of Greicius (“Conductivity investigations of pure and Ba, Ca, Sr doped BiFeO3”).
The teachings of Seidel have been discussed in paragraph 5 above.
Seidel fails to disclose that an oxygen vacancy ion conductivity of the bismuth calacium ferrite is in a range of 10-2 to 10-5 S/cm based on a ratio of calcium doped into the bismuth calcium ferrite, that an activation energy of oxygen vacancies is in a range of 0.9 to 0.4 eV based on a ratio of calcium doped into the bismuth calcium ferrite, and that power consumption of a device using the oxygen vacancy electrolyte material is adjustable by controlling the activation energy of the oxygen vacancies through control of the ratio of calcium.
Greicius discloses that the conductivity of BFO doped with 0.1 and 0.3 moles of calcium is in a range of 10-2 and 10-5 (Fig. 3), as recited in claim 3 of the present invention.  Greicius also discloses that the activation energy values are 0.93 and 1.003 eV with the doping of 10% and 30% Ca (Table 1), as recited in claim 4 of the present invention.  Thus, the activation energy can be adjusted by changing the calcium ratio, which would then control power consumption of the device, as recited in claim 5 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the bismuth calcium ferrite of Seidel could have a conductivity in the range recited by Greicius because Greicius teaches that a BFO doped with 0.1 mole of Ca, as in Seidel, can have a conductivity in this range.  It also would have been obvious to one of ordinary skill in the art, that the bismuth calcium 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722